Citation Nr: 1021383	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  05-40 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 40 percent for low back 
pain with sciatica and status post L-4 to sacrum fusion 
secondary to L-5 spondylolysis, to include entitlement to a 
total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope




INTRODUCTION

The Veteran served on active duty from December 1981 to April 
1988.

This matter is on appeal from a February 2005 rating decision 
by the Indianapolis, Indiana, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was remanded by the Board in September 2008 for 
further development and is now ready for disposition.

The issue of entitlement to a total disability evaluation 
based on individual unemployability (TDIU) is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's low back disability does not result in 
unfavorable ankylosis of the entire thoracolumbar spine or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low 
back pain with sciatica and status post L-4 sacrum fusion 
secondary to L-5 spondylolysis have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code (DC), 5243 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
October 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  Therefore, 
based on the notice supplied to the Veteran, the Board 
determines that VA's duty to notify has been met.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

VA has acquired the Veteran's VA outpatient treatment 
records, SSA records and service treatment records.  The 
Veteran has also submitted a statement from his private 
physician, Dr. GP.  Neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In its September 2008 Remand, the Board 
observed that there may have been outstanding treatment 
records from Dr. GP pertaining to the Veteran's claim.  The 
RO was asked to secure those records.   In November 2008, the 
Veteran was sent a letter that included the request that he 
complete a medical release form (VA Form 21-4142) for any 
non-VA health care provider that had treated him for his low 
back disability since 2002.  To date, the Veteran has not 
responded.

The Veteran was provided with VA examinations relating to his 
left knee in December 2004 and March 2009.  On appeal, the 
Board remanded this issue for, among other things, a more 
recent examination, which examination was performed in March 
2009.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
low back disability since the March 2009 VA examination.  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  The 
Board finds the above VA examination reports to be thorough 
and adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiners personally interviewed 
and examined the Veteran, including eliciting a history from 
the Veteran, and provided the information necessary to 
evaluate the Veteran's disability under the applicable rating 
criteria.  Moreover, there is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant fact.  

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.    Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Entitlement to an Increased Rating for a Low Back Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2009).

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated at 40 percent disabling under 
38 C.F.R. § 4.71a, DC 5243 (intervertebral disc syndrome).  
In order to warrant a rating in excess of 40 percent, the 
evidence must show:
*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent under DC 5242); or 
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent under DC 5243).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).

Note (1) to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

In this case, however, a rating in excess of 40 percent is 
not warranted.  First, throughout the course of the appeal, 
ankylosis has not been shown.  Recognition is given to the 
fact that the Veteran's service connected back disability 
encompasses an L-4 to sacrum fusion.  However, immobility of 
the spine has not been demonstrated.  Indeed, at his VA 
examination in December 2004, the Veteran exhibited 30 
degrees of flexion, 15 degrees of extension, 15 degrees of 
bilateral flexion and 15 degrees of bilateral rotation.   
Similarly, when the Veteran underwent another VA examination 
in March 2009, his range of motion was 30 degrees of forward 
flexion, 20 degrees of extension, left flexion of 10 degrees, 
a right flexion of 15 degrees, and a bilateral rotation of 20 
degrees.  More importantly, the examiner specifically stated 
that there was no ankylosis of the thoracolumbar spine.  
Therefore, a rating in excess of 40 percent is not warranted 
on this basis.

Recognition is given the fact that the Veteran clearly 
experiences a profound limitation of motion.  However, the 
Board observes the Veteran is currently in receipt of the 
maximum schedular evaluation for limitation of motion of the 
thoracolumbar spine.  Further discussion of limitation of 
motion is not necessary.  Indeed, even considering any 
complaints of weakness, fatigability, or loss of function due 
to pain, a higher disability evaluation may not be assigned.  
See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable).

Next, the Veteran's symptoms have not been indicative of 
incapacitating episodes involving periods of bed rest and 
treatment by a physician for a duration of six weeks over the 
last 12 months.  A review of his VA treatment records for is 
conspicuously absent for any findings of physician prescribed 
bed rest.  Further, at his VA examination in December 2004, 
he mentioned experiencing "flare-ups," but the examiner did 
not observe any "grand episodes" that keep him 
incapacitated from activities in general.  At his second VA 
examination in March 2009, the Veteran complained of severe 
flare-ups that occur on a weekly basis and lasting one or two 
days.  The Veteran did not indicate that these flare-ups were 
significant to the point that prescribed periods of bed rest 
were necessary.  Of even greater import, the Veteran denied 
explicitly denied having any incapacitating episodes over the 
previous 12 months.

Recognition is given to an October 2004 statement submitted 
by a private physician (Dr. GP) who stated that, if the 
Veteran were to work, he would be able to work only part time 
and be most likely off work six weeks out of the year due to 
his low back disability.  However, this statement merely 
speculates as to the Veteran's future symptoms.  It also 
discusses missed work rather than incapacitating episodes.  
Further, as noted above, the matter was Remanded, in part, to 
obtain records from Dr. GP to support the Veteran's claim.  
No records were furnished by the Veteran.  He also failed to 
complete a medical release to allow VA to procure the 
records.  Thus, when weighed against the findings of the 
March 2009 VA examination along with the VA treatment 
records, which are devoid of any reference to the Veteran 
having prescribed bed rest, the opinion from Dr. GP carries 
little probative value.  A rating in excess of 40 percent is 
not warranted on the basis of the Veteran experiencing 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

The Board notes that the Veteran is already service connected 
for radiculopathy of the right lower extremity as secondary 
to his low back disability.  The February 2005 rating 
decision confirmed the 10 percent rating assigned for this 
disability.  The Veteran did not appeal this determination.  
Further consideration is therefore unwarranted.

The Board notes that it has considered the Veteran's VA 
outpatient treatment records as well as the records submitted 
in conjunction with his application for benefits from the 
Social Security Association (SSA).  However, the treatment 
records do not substantially address his low back disability, 
and his SSA records predate the claim currently on appeal.  

The Board has also considered the Veteran's statements that 
his disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability to his low back disability according to the 
appropriate diagnostic codes.  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected low back disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's low back disability with the established criteria 
found in the rating schedule for disabilities of the spine 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology; as discussed 
above, the rating criteria considers loss of range of motion, 
pain on motion, and incapacitating episodes.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his low back 
disability.  Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the Veteran's low 
back disability itself markedly impacted his ability to 
perform his job.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeal is denied.


ORDER

A rating in excess of 40 percent for low back pain with 
sciatica and status post L-4 sacrum fusion secondary to L-5 
spondylolysis is denied.



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims held that a claim 
for TDIU is part of an increased rating claim when such claim 
is expressly raised by the Veteran or reasonably raised by 
the record.  

In this case, the private physician's statement in October 
2004 and the SSA decision in February 2003 indicate that he 
has not been working, and he attributes this to his service-
connected low back disability.  Therefore, the evidence 
indicates that he has not been employed for at least part of 
period on appeal, and the question of TDIU has been raised.  

Having determined that the issue of TDIU is properly raised 
by the record, the Board finds that further development is 
necessary prior to adjudicating the claim.  In this regard, 
the law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).  

As discussed above, the Board acknowledges that the Veteran 
is currently service connected for his low back disorder and 
for neurological impairment in the right lower extremity.  
Given the evidence of record demonstrating that the Veteran 
may be currently unemployable, a VA examination and opinion 
should be provided to determine whether his service-connected 
disabilities, alone or in aggregate, render him unable to 
secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice in 
compliance with the VCAA that notifies him 
of what evidence he must show to support a 
claim for TDIU.  

2. The examiner who conducted the VA 
examination in March 2009 should be asked 
to provide an addendum to her report to 
provide an opinion as to whether the 
Veteran is unemployable and whether his 
unemployability is due to a service-
connected disability.  A new VA 
examination is not required unless deemed 
necessary by the examiner or this examiner 
is no longer available.

3. After completion of the foregoing, the 
AMC should adjudicate the claim of 
entitlement to TDIU.  If the benefit 
sought is denied, the Veteran and his 
representative must be furnished an SSOC 
and be given an opportunity to submit 
written or other argument in response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


